DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3, 5, 7, 8, 10, 12, 13, 15, 17, 19, 20, 26 and 27 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "the cached data is metadata indicating an attribute of backup data stored in a storage space of the storage system and determining the state comprises determining a size of the metadata; determining, based on the state, a target cache space of the storage system; and storing at least a part of the cached data into the target cache space to change the size of the initial cache space, wherein if the size of the metadata is smaller than a threshold size, determining the target cache space comprises: determining, in the metadata, a size of a part of metadata to be retained; determining a first data distribution pattern associated with the part of metadata, the first data distribution pattern indicating a manner in which the part of metadata will be stored in the target cache space; and determining, based on the size of the part of metadata and the first data distribution pattern, at least one cache disk to be retained in the plurality of cache disks as the target cache space; and wherein if the size of the metadata is larger than the threshold size, determining the target cache space comprises: determining a size of metadata to be increased; determining a second data distribution pattern associated with the metadata to be increased, the second data distribution pattern indicating a manner in which the metadata to be increased will be stored in the target cache space; and adding, based on the size of the metadata to be increased and the second data distribution pattern, at least one additional cache disk to the target cache space."


Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133